                   United States District Court
              for the Eastern District of New York
                 File Number 1:17-cv-06331-ARR-CLP


Radames Duran,
on behalf of himself and
others similarly situated,                  Notice of Appeal

Plaintiff,

v.

La Boom Disco, Inc.

Defendant

        Notice is hereby given that Radames Duran, plaintiff in the
above named case, hereby appeals to the United States Court of
Appeals for the Second Circuit from the final judgment dismissing
this case, entered in this action on the 28th day of February, 2019
(ECF # 47).


                           /s/C.K. Lee________________________
                          Attorney for Rad Duran, Plaintiff
                          Address: Lee Litigation Group, PLLC, 30
                          East 39th Street, Second Floor, New York,
                          NY 10016





    See Rule 3(c) for permissible ways of identifying appellants.
